Citation Nr: 1102603	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  04-33 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a right submuscular ulnar nerve transposition with 
medial epicondylectomy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The Veteran served on active duty in the military from March 1971 
to April 1972.

This appeal to the Board of Veterans' Appeals (Board) is from a 
January 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In April 2007 the Board remanded this case to the RO via the 
Appeals Management Center (AMC) in Washington, DC, for further 
development and consideration.

The Board subsequently issued a decision in October 2008 denying 
the claim, and the Veteran appealed to the United States Court of 
Appeals for Veterans Claims (Court/CAVC).  He was represented in 
his appeal to the Court by a private attorney.  In a July 2010 
single-judge memorandum decision, the Court vacated (SET ASIDE) 
the Board's October 2008 decision and remanded the claim to the 
Board for further proceedings consistent with the Court's 
opinion, including a new medical examination.

The attorney is not representing the Veteran before the Board; 
rather, the Veteran has reverted to his prior representative - 
the Disabled American Veterans (DAV) service organization.

To comply with the Court's decision, the Board is remanding the 
claim to the RO via the AMC.




REMAND

In vacating the Board's prior decision, the Court determined the 
Board had incorrectly concluded the Veteran did not raise any 
contention regarding the lack of informed consent prior to the 
September 1999 surgery in question.  The Court determined that, 
given a liberal construction, statements the Veteran had made in 
his notice of disagreement (NOD) and substantive appeal (VA Form 
9), which were repeated in the appeal brief from his DAV 
representative, raised this issue.  In so concluding, the Court 
made particular note of the fact that VA must give a sympathetic 
reading to the Veteran's filings to determine all claims for 
recovery supported by a liberal construction of allegations.  See 
Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004); Szemraj 
v. Principi, 357 F.3d 1370 (Fed. Cir. 2004); see also Bradford v. 
Nicholson, 20 Vet. App. 200, 206 (2006).

As further reason for vacating the Board's prior decision, the 
Court cited the Board's reliance on a defective VA medical 
examination and opinion.  In particular, the Court cited the VA 
examiner's exclusive consideration of whether there was 
negligence or other issue of fault in the furnishing of the 
surgical procedure (a point the Veteran apparently is conceding 
there was not), rather than also considering whether his post-
operative care (and one incident especially when the arm operated 
on reportedly was mishandled by a medical technician prior to 
reporting for physical therapy) constituted proper medical 
procedure.  So the Court indicated additional medical comment 
needs to be obtained to address this specific contention.

The Court goes on to indicate the VA medical examination was 
unsatisfactory in other respects, as well.  Namely, the VA 
examiner did not address why the Veteran's reported post-surgical 
numbness in his fingers and pain below his elbow that his 
examining physician cites as worsening conditions after the 
surgery are not considered additional disability.  Finally, it 
was noted that the VA examiner commented that the proximate cause 
of the current disability was an event not reasonably 
foreseeable.  So this conclusion, according to the Court, 
proposes that there is evidence of some unidentified additional 
disability that was not foreseeable.  


The Court therefore found that this assertion conflicted with the 
conclusion that there was no additional disability.  As such, the 
Court indicated that reexamination and additional comment also 
needed to be obtained concerning these other issues, and that it 
was error for the Board not to have returned the examination 
report as inadequate for rating purposes.  38 C.F.R. § 4.2.

And, lastly, though not squarely at issue before the Court, it 
was nonetheless indicated that the Secretary of VA may need to 
consider whether a Veterans Claims Assistance Act (VCAA) notice 
letter in a § 1151 case gives sufficient notice of the evidence 
necessary to substantiate the claim without ever mentioning the 
issue of informed consent.  The Court pointed out that, 
while generic notice is sufficient, Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009), generic notice necessarily must 
be tailored to the specific nature of the Veteran's claim.  See 
Wilson v. Mansfield, 506 F.3d 1055, 1062 (Fed. Cir. 2007).  
Therefore, recognizing this, the Veteran should be provided 
additional VCAA notice informing him that he may submit evidence 
of lack of informed consent to demonstrate "similar instance of 
fault" of the type contemplated by 38 U.S.C. § 1151(a)(1)(A).

Accordingly, the claim is REMANDED for the following additional 
development and consideration:

1.  Send to the Veteran and his 
representative an additional VCAA notice 
letter informing them that he may submit 
evidence of lack of informed consent to 
demonstrate "similar instance of fault" of 
the type contemplated by 38 U.S.C. 
§ 1151(a)(1)(A).



2.  Schedule the Veteran for another VA 
compensation examination for additional 
(supplemental) comment on whether he has 
additional disability resulting from the 
nerve transposition and epicondylectomy - 
including especially numbness in his fingers 
and pain below his elbow that his examining 
physician cites as worsening conditions after 
that surgery.

And if it is determined there is indeed 
additional disability, then additional 
comment also is needed concerning whether 
this additional disability was not reasonably 
foreseeable (versus foreseeable).

And aside from the standard of care involved 
in the surgery itself (which the Veteran 
seemingly acknowledges was to his liking; 
indeed, his treating physician stated that 
"I think there was nothing wrong done with 
the surgery"), still additional medical 
comment is needed to address the Veteran's 
assertions regarding an incident that 
purportedly occurred after his surgery during 
his recovery.  Of note, he claims that when 
his stitches were removed he was mishandled 
by a medical technician prior to reporting 
for physical therapy.  According to his 
recitation of events, the medic grabbed his 
arm where the stitches were just removed and 
braced it with her other arm and jerked it 
straight out.  This sudden and inappropriate 
movement, according to the Veteran, caused 
excruciating pain.  So comment is needed 
concerning whether this 
post-operative incident the Veteran describes 
constituted proper medical procedure.  As 
support for this allegation, he claims that 
other medical personnel at the 
VA Medical Center (VAMC) in Charleston, 
including the doctor and physical therapist 
that he was seeing after the surgery, either 
took notice because the incident occurred in 
the hallway of the clinic or later indicated 
to him that this post-surgical procedure was 
improper.

The Board ultimately will have the 
responsibility of determining whether the 
Veteran's allegations concerning this 
incident are credible, in addition to being 
competent, so as to in turn have probative 
value.  Rucker v. Brown, 10 Vet. App. 67 
(1997) and Layno v. Brown, 6 Vet. App. 465, 
469 (1994) (distinguishing between competency 
("a legal concept determining whether 
testimony may be heard and considered") and 
credibility ("a factual determination going 
to the probative value of the evidence to be 
made after the evidence has been admitted").  
But in the meantime, the examiner is asked to 
comment on whether this incident, if it 
indeed occurred as alleged, constituted 
proper medical procedure under the 
circumstances presented and, if it did not, 
whether the Veteran has additional disability 
(especially numbness in his fingers and pain 
below his elbow) that is the 
proximate result.

The examiner must discuss the medical 
rationale of all opinions offered, if 
necessary, citing to specific evidence in the 
record to support his/her conclusions.

*And to give the examiner the proper 
foundation for providing these requested 
opinions, have him or her review the Court's 
single-judge memorandum decision to address 
the concerns and inadequacies of the prior 
March 2008 VA examination and opinion.



3.  Then readjudicate the § 1151 claim in 
light of this additional medical comment and 
any other additional evidence.  If the claim 
continues to be denied, send the Veteran and 
his representative a supplemental statement 
of the case (SSOC) and give them an 
opportunity to submit additional evidence 
and/or argument in response before returning 
the file to the Board for further appellate 
consideration of the claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



